Citation Nr: 0939201	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 0 percent (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to October 
1963 and from October 1964 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).  The February 2004 rating 
decision denied service connection for diabetes mellitus, and 
the January 2007 rating decision denied an increased rating 
for bilateral hearing loss.

The Veteran testified at a Travel Board hearing before the 
undersigned in June 2009.

The issue of entitlement to an increased rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran 
set foot in the Republic of Vietnam during service in May 
1968.

2.  The Veteran has a diagnosis of diabetes mellitus.




CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Concerning the instant matter, given the favorable action 
taken below regarding the claim for service connection for 
diabetes mellitus, the Board finds that further discussion of 
VCAA is not required.  As the appeal is being granted, any 
error in the duties to notify him of the evidence necessary 
to substantiate his claim and to assist him in the 
development of his claim are harmless.  


Service Connection for Diabetes Mellitus

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2008).  In a July 1997 opinion, VA's General Counsel 
explained that this definition includes personnel who were 
not actually stationed within the borders of the Republic of 
Vietnam, but were present within the Republic's borders for 
duty or visitation purposes. VAOPGCPREC 27-97 (July 23, 
1997).

Regulations further provide, in pertinent part, that if a 
Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The Veteran's treatment records indicate he was diagnosed 
with diabetes in January 2000, almost 15 years after 
separation from service.  Therefore, the pertinent issue is 
whether current diabetes can be attributed to service.

The Veteran contends that his diabetes related to exposure to 
herbicides in service.  In his June 2009 Travel Board 
hearing, the Veteran testified that he was onboard a Southern 
Air Transport flight in May 1968.  He stated that the flight 
left Thailand, stopping in Vietnam, and then the Philippines, 
before landing in Japan.  The flight then flew a reciprocal 
route back to Thailand.  The Veteran testified he was onboard 
the flight to serve as a courier for autopsy specimens.  He 
claimed that during each stop in Vietnam, he exited the 
aircraft and set foot on the ground in Vietnam, thereby 
exposing him to herbicides.

While the Veteran's service personnel records do not show 
that he served in or otherwise set foot in the Republic of 
Vietnam during the Vietnam era, the Board finds his testimony 
regarding visitation in Vietnam during a lay over to be 
credible.  In this regard, the Veteran submitted evidence 
showing he was on a temporary duty assignment (TDY) as a 
courier for autopsy specimens, including flying from Thailand 
to Japan and back.  See May 6, 1968 Temporary Duty Order - 
Military.  While this evidence does not specifically address 
whether the Veteran made stops in Vietnam, he submitted a 
statement from V.R., a commander of security police at Don 
Muang RTAFB, who stated that he has some memory of the 
Veteran's TDY assignment to Japan via Vietnam.  

Despite the lack of contemporaneous evidence that he stepped 
foot in Vietnam, the Veteran's testimony is credible.  When 
weighed against the complete lack of verification from the 
service personnel records, the Board finds that the evidence 
is in relative equipoise.  Giving the Veteran the benefit of 
the doubt, the Board finds that the presumption of herbicide 
exposure is warranted in this case.  Given this presumption, 
a grant of service connection for diabetes mellitus is also 
warranted.  


ORDER

Service connection for diabetes mellitus is granted.


REMAND

Hearing Loss

At his personal hearing, the Veteran related that his hearing 
has deteriorated and that he has not been examined since his 
December 2005 VA audiological examination. As the Veteran has 
asserted that his service-connected disability has worsened 
since his last examination, he should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  The examiner should 
describe in detail the manifestation of 
the Veteran's hearing loss disability and 
the impact that this disability has on the 
Veteran's life.  The examiner should also 
obtain the Veteran's auditory thresholds 
at frequencies of 1000, 2000, 3000, and 
4000 Hertz, as well as speech recognition 
scores based on the Maryland CNC tests.

The RO or the AMC should ensure that the 
examiners provide all information required 
for rating purposes.

2.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
issue to the Veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate 
opportunity for response before the claims 
files are returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


